Stein, J.
Appeal from a judgment of the Supreme Court (Cahill, J.), entered February 22, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules prohibiting possession of weapons and contraband. Supreme Court dismissed the petition, prompting petitioner’s appeal. We have been advised by the Attorney General that, during the pendency of this appeal, the determination at issue was administratively reversed and all references thereto expunged from petitioner’s institutional record. Petitioner has accordingly received all the relief to which he is entitled, and the appeal is dismissed as moot (see Matter of Watson v Fischer, 73 AD3d 1303, 1303-1304 [2010]; Matter of Mercer v Artus, 70 AD3d 1073, 1073-1074 [2010]).
Cardona, EJ., Mercure, Malone Jr. and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs, but with disbursements in the amount of $15.